          Case 3:20-cv-03754-VC Document 102 Filed 05/10/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9                                SAN FRANCISCO DIVISION

10    SIMON AND SIMON, PC d/b/a CITY SMILES;          No. 3:20-cv-03754-VC
      and VIP DENTAL SPAS, individually and on
11    behalf of all others similarly situated,
12
                                       Plaintiffs,
13
               v.
14
      ALIGN TECHNOLOGY, INC.,
15
                                      Defendant.
16

17    MISTY SNOW, individually and on behalf of all   No. 3:21-cv-03269-JSC
      others similarly situated,
18                                                    [PROPOSED] ORDER GRANTING
                                       Plaintiffs,    PLAINTIFFS’ ADMINISTRATIVE
19                                                    MOTION TO CONSIDER WHETHER
                                                      CASES SHOULD BE RELATED
20             v.
                                                      Complaint Filed: May 3, 2021
21    ALIGN TECHNOLOGY, INC.,

22

23

24

25

26

27

28


     010742-11 1048421 V1
          Case 3:20-cv-03754-VC Document 102 Filed 05/10/21 Page 2 of 2




 1            The Court, having considered all of the papers and pleadings on file, and good cause

 2   appearing, HEREBY GRANTS the motion to relate cases.

 3            IT IS ORDERED that the following case is related to the case Simon and Simon, PC d/b/a

 4   City Smiles, et al. v. Align Technology, Inc., Case No. 3:20-cv-03754-VC:

 5            1.       Misty Snow v. Align Technology, Inc., et al., Case No. 3:21-cv-03269-JSC (“Snow

 6                     Action”).

 7            This action concerns substantially the same parties, property, transaction or event, and it

 8   appears likely that there will be an unduly burdensome duplication of labor or expense or conflicting

 9   results if the cases are conducted before different judges.

10            The Snow Action shall be assigned to the undersigned judge pursuant to Local Rule 3-12(f).

11

12   IT IS SO ORDERED
13

14   DATED:
                                                              HONORABLE VINCE CHHABRIA
15                                                           UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER RELATING CASEError! Reference source not found. - 1
     Case No. 3:20-CV-03754-VC
     010742-11 1048421 V1
